Citation Nr: 0108015	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-00 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) rating for dry 
central perforation of the tympanic membrane, right ear.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

3.  Entitlement to an increased rating for otitis media, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to May 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in August 1998 and February 1999.  

The Board notes that a fourth issue, a claim regarding the 
appropriate rating for a right eye disability, was developed, 
adjudicated and an appeal was commenced.  However, the 
veteran did not perfect his appeal regarding that claim, and 
in January 2000 submitted written withdrawal of the Notice of 
Disagreement regarding that claim.  Accordingly, that claim 
is not in appellate status.  


REMAND

The veteran has been awarded service connection for dry 
central perforation of the tympanic membrane, right ear, 
assigned a noncompensable rating under Diagnostic Code 6211; 
for bilateral otitis media, assigned a 10 percent rating 
under Diagnostic Code 6200; and for bilateral hearing loss, 
assigned a noncompensable rating under Diagnostic Code 6100.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  He 
argues that the ratings assigned should be higher, as his 
hearing has been getting worse gradually.  

There has been a significant change in the law since the 
Board remanded this case in June 2000.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) was signed into law.  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to notify and the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation changes after a claim has been filed, but before 
administrative or judicial appeal process has concluded, the 
version most favorable to claimant should apply).  Because 
the agency of original jurisdiction has not yet considered 
whether any additional notification or development actions 
are required in this case under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board will therefore 
remand the issues on appeal, as listed on the title page, to 
ensure full and complete compliance with the enhanced duty-
to-notify and duty-to-assist provisions enacted by the VCAA, 
as these claims were pending as of the date of passage of 
this law, November 9, 2000.  Karnas, 1 Vet. App. 308, 313 
(1991).

With respect to the above, the Board notes further that a 
recent decision of the United States Court of Appeals for 
Veterans Claims (the Court) specifically held that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment, to include the 
increased rating claims at issue in the appealed case before 
the Court, and that concerns of fundamental fairness and fair 
process demanded further development and readjudication under 
the VCAA by the lower adjudicatory authority (the Board and 
RO).  See Holliday v. Principi, No. 99-1788 (U. S. Vet. App. 
Feb. 22, 2001).  Regarding its authority to review the 
Board's decision on appeal, the Court in Holliday stated that 
even assuming that it could divine in the first instance on 
the particular facts of a particular case that no amount of 
additional evidence could change an adverse outcome, it could 
not obviate in the first instance the requirement for the 
Secretary to provide notice to the claimant as to what was 
required for a claim to be successful under the VCAA's newly-
created duty-to-notify provisions, 38 U.S.C. §§ 5102(b), 
5103(a).  Id.  While further delay in the processing of this 
appeal is unfortunate, the Board believes that the 
appellant's claims must be remanded for further development 
under the VCAA provisions.  Id.; see also VAOPGCPREC 3-2001, 
dated January 21, 2001 (addresses readjudication of finally 
denied claims under the VCAA).

The Board notes that documents from the veteran's vocational 
and rehabilitation records have been added to the claims 
file.  In order to afford a complete review of the veteran's 
claims for increased ratings, the entire collection of the 
veteran's vocational rehabilitation records should be 
associated with his claims folder.  

The Board also notes that the telefacsimile received by the 
RO on January 7, 1999, includes pages one through three of a 
telerecorded message dated March 2, 1998; however, after page 
three is a partial page, labeled ASSESSMENT, and nothing 
further appears on the page.  The complete document should be 
associated with the claims folder.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain a complete copy 
of the veteran's VA vocational and 
rehabilitation records.  

2.  It is requested that the RO obtain all 
current treatment records from the VA 
medical facility in Nashville, Tennessee.

3.  With the veteran's assistance, the RO 
should obtain copies of records of 
treatment of his hearing loss, otitis 
media and dry central perforation of the 
tympanic membrane of the right ear not 
previously obtained.  A complete copy of 
the March 1998 document from Donita Keown, 
M.D., should be obtained.  

4.  The veteran should be afforded the 
opportunity for a VA examination by a 
physician who is a specialist in ear 
disorders in order to determine the 
nature, severity and etiology of any 
hearing loss, otitis media, tinnitus and 
right ear dry central perforation of the 
tympanic membrane.  In addition to an 
audiological evaluation, any other testing 
deemed necessary should be performed.  The 
examiner should be provided with the 
veteran's claims folder and a copy of this 
Remand in conjunction with the 
examination.  It is requested that the 
examiner obtain a detailed in-service and 
post-service history of noise exposure.  
Following the examination, it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
hearing loss and tinnitus (if diagnosed) 
is related to service, to include the 
inservice noise exposure, the frequency 
and severity with which the veteran 
experiences manifestations of those 
disabilities, as well as manifestations of 
otitis media and right ear dry central 
perforation of the tympanic membrane.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


